Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/08/2022 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 11/08/2022 be considered. 

Claim status
Applicant has amended Claims 38, 53, and 56, and cancelled Claims 39, 44, 54, and 62-87. 
	Claims 38, 42-43, 45-47, 52-53, 55-56, and 58-61 are under consideration. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2022 and 11/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


New Claim Objections
 	Claim 38 is objected to because of the following informalities: where a claim sets forth a plurality of elements or steps, [to wit, engineering, administration, and ablation steps, etc] each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). Furthermore, independent claim 38 is unnecessarily verbose and the modifying wherein clauses should be placed closer to their respective object, thereby drafting the claim more concisely.
	Appropriate correction is required. 

Withdrawn 35 USC § 103 
The prior rejection of Claims 38, 42-43, 45-47, 52-53, 55-56, 58-59 and 61 under 35 U.S.C. 103 as being unpatentable over Lutteropp et al., (US2016/0144026, filed 11/25/2015, prior art of record), in view of Weismann et al. (US 2010/0226927, filed 11/02/2007) is withdrawn in light of Applicant’s arguments that Lutteropp does not teach a modified first isoform a human surface protein that is functionally indistinguishable, but immunologically distinguishable from the native isoform.

The prior rejection of Claim 60 under 35 U.S.C. 103 as being unpatentable over Lutteropp et al., (US2016/0144026, filed 11/25/2015, prior art of record), in view of Weismann et al. (US 2010/0226927, filed 11/02/2007), as applied to claims 38 and 58, in further view of Lee et al., (Blood, 2016, 128:218, prior art of record) is withdrawn in light of Applicant’s arguments.


New Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Written Description
Claims 38, 42-43, 45-47, 52-53, 55-56, and 58-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  These deficiencies are outlined below:
Independent claim 38 encompasses a genus of methods for treating any conditions in a human comprising the steps of 
(a) genetically engineering a human hematopoietic cell to expresses a modified non-native “first” isoform of a surface protein comprising an insertion, deletion and/or substitution of 1-5 amino acids compared to the native “second” isoform of the surface protein, wherein said modified first surface protein is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein, 
(b) administering said modified hematopoietic cells to the human patient, and 
(c) administering an ablative agent to the human subject that is an antibody or antibody-like molecule which specifically reacts to the native second isoform but does not react to the modified non-native first isoform of the surface protein.
	Dependent claims 42, 43, 52 and 53 encompass a genus of methods where the surface protein is a genus of cell surface molecules such as CD45.
	Dependent claims 45-47 encompass a genus of method where the surface protein is gene or mRNA edited, where the surface protein comprises a genus of modifications such as up to 20 amino acids, and where the surface protein is modified in the extracellular domain, respectively.
	Dependent claims 55 and 56 encompass a genus of methods where the human hematopoietic cells is a genus of immune cells or stem cell, respectively.
	Dependent claims 58-61 encompass a genus of methods where the human patient has a genus of medical conditions associated with cell therapy.
Under the new Written Description Guidelines (March 25, 2008, Revision 1) the examiner is directed to determine whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination:
ACTUAL REDUCTION TO PRACTICE
In regard to claim 38 encompassing a genus of methods for treating a human patient for any condition comprising the steps of 
(a) genetically engineering a human hematopoietic cell to expresses a modified non-native “first” isoform of a surface protein comprising an insertion, deletion and/or substitution of 1-5 amino acids compared to the native “second” isoform of the surface protein, wherein said modified first surface protein is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein, 
(b) administering said modified hematopoietic cells to the human patient, and 
(c) administering an ablative agent to the human subject that is an antibody or antibody-like molecule which specifically reacts to the native second isoform but does not react to the modified non-native first isoform of the surface protein, 
Applicant’s specification has not reduced to practice such a method, and the specification provides not a single description of a member of the genus of human surface protein modifications that are claimed.
In fact, Applicant’s specification only describes two mouse surface proteins (i.e., CD45 and CD90) that were modified as the non-native “first” surface protein. 
First, Applicant demonstrates in two isoforms of mouse CD90 [AltContent: textbox ([img-media_image1.png])](i.e., CD90.1 and CD90.2) that differ by a single nucleotide (see G->A in Fig. 3), which results in an amino acid change from arginine (R) to glutamine (Q) in the extracellular domain of mouse CD90 (see adjacent translation of sequences from Applicant’s Fig. 3) that can be immunologically distinguished. 
[AltContent: textbox ([img-media_image2.png])]Second, Applicant demonstrates in two isoforms of mouse CD45 (i.e., CD45.1 and CD45.2) that differ by a single nucleotide (see A->G in Fig. 5), which results in an amino acid change from lysine (K) to glutamic acid (E) in the extracellular domain of mouse CD90 (see adjacent translation of sequences from Applicant’s Fig. 5) that can be immunologically distinguished.
However, Applicant does not describe a modified first surface protein (for either mouse CD90 or CD45) that is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein.
Furthermore, as stated supra, Applicant does not describe a modified first surface human protein that is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein
In regard to dependent claims 42, 43, 52 and 53 encompassing a genus of methods where the surface protein is a genus of cell surface molecules such as CD45, as stated supra, Applicant was only in possession of two modified mouse surface proteins (CD45 and CD90), but does not demonstrate that they are functionally indistinguishable, but immunologically distinguishable.
	In regard to dependent claims 45-47 encompassing a genus of method where the surface protein is gene or mRNA edited, where the surface protein comprises a genus of modifications such as up to 20 amino acids, and where the surface protein is modified in the extracellular domain, respectively as stated supra, Applicant was only in possession of two mouse surface proteins with single amino acid changes in their extracellular domains, but does not demonstrate that they are functionally indistinguishable, but immunologically distinguishable.
	In regard to dependent claims 55 and 56 encompassing a genus of methods where the human hematopoietic cells is a genus of immune cells or stem cell, respectively as stated supra, Applicant was only in possession of two mouse surface proteins in T cells, but does not demonstrate that they are functionally indistinguishable, but immunologically distinguishable.
	In regard to dependent claims 58-61 encompassing a genus of methods where the human patient has a genus of medical conditions as stated supra, Applicant was only in possession of two mouse surface proteins in an immunodeficient mouse model in need of cell therapy, but does not demonstrate that they are functionally indistinguishable, but immunologically distinguishable.

DISCLOSURE OF STRUCTURE
The applicant has provided just two examples of mouse surface proteins (CD90 or CD45). As stated supra, Applicant describes single amino acid allelic variants that allow them to be immunologically distinguishable, but applicant has not demonstrated that these allelic variants are functionally indistinguishable.
Furthermore, in regard to the requirement of being functionally indistinguishable, the state of the art indicated that there were actually functional differences between these allelic variants.
First with respect to CD90, the prior art of Bradley et al. (Biofactors, 2009, 35:258-265) reviews the genus of context dependent functions of CD90 (alias Thy-1) in a variety of cells types including hematopoietic cells, and acknowledges “much is still unknown regarding the exact mechanism by which Thy-1 modulates these phenotypes and by which Thy-1 itself is regulated” (p. 8 Concluding Remarks). With respect to the allelic variants disclosed by Applicant’s specification, Bradley cites the prior art of Saleh et al. (J. Neuro Res, 1989, 23:406-415), who demonstrates that in fact the CD90.1 (alias Thy-1.1) and CD90.2 (alias Thy1.2) alleles are not functionally equivalent and have differential expression patterns when tracked over the development of neurons (Abstract, p. 412, see Fig. 3).
Second, with respect to CD45, the prior art of Basu et al. (J. Immuno Meth, 2013, 396:163-167) teaches that in fact the CD45.1 and CD45.2 alleles are not functionally equivalent and have differential effects on B cell subpopulations (Abstract, p. 164, Introduction, p. 166, Discussion, last para.).

[AltContent: textbox ([img-media_image2.png])][AltContent: textbox ([img-media_image1.png])]Furthermore, even if a functional equivalence could be made between the allelic variants, Applicant provides no guidance for human surface proteins. Moreover, the mouse surface proteins disclosed by Applicant are NOT similar to their human counterparts in the extracellular regions comprising these single amino acid allelic variants. Specifically, with respect to CD90, as can be see adjacent, the human CD90 sequence does comprises the homologous amino acids (see lower sequence, where the amino acid position is a histidine (H) in human CD90. Similarly, with respect to CD45, as can be see adjacent, the human CD45 sequence does comprises the homologous amino acids (see lower sequence, where the amino acid position is not present in human CD45).
Thus, neither the specification nor the art indicate a relationship between the structure of the claimed genus of genetically engineered human surface proteins and the recited ability to practice a genus of methods for treating a human patient for any condition comprising the steps of 
(a) genetically engineering a human hematopoietic cell to expresses a modified non-native “first” isoform of a surface protein comprising an insertion, deletion and/or substitution of 1-5 amino acids compared to the native “second” isoform of the surface protein, wherein said modified first surface protein is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein, 
(b) administering said modified hematopoietic cells to the human patient, and 
(c) administering an ablative agent to the human subject that is an antibody or antibody-like molecule which specifically reacts to the native second isoform but does not react to the modified non-native first isoform of the surface protein.
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS
As mentioned above, Applicant provided just two examples of mouse surface proteins (CD90 or CD45) with single amino acid allelic variants that allow them to be immunologically distinguishable, but applicant has not demonstrated that these allelic variants are functionally indistinguishable.  
Hence, based on the written description guidelines, the Examiner should conclude that the Applicant was not in possession of the claimed genus of methods for treating a human patient comprising the steps of 
(a) genetically engineering a human hematopoietic cell to expresses a modified non-native “first” isoform of a surface protein comprising an insertion, deletion and/or substitution of 1-5 amino acids compared to the native “second” isoform of the surface protein, wherein said modified first surface protein is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein, 
(b) administering said modified hematopoietic cells to the human patient, and 
(c) administering an ablative agent to the human subject that is an antibody or antibody-like molecule which specifically reacts to the native second isoform but does not react to the modified non-native first isoform of the surface protein, and the Examiner further concludes a skilled artisan would find the specification inadequately describes the human surface protein modifications encompassed by the claimed genus.
Furthermore, as stated supra in regard to the making modifications in human surface proteins that are functionally indistinguishable, but immunologically distinguishable from the unmodified versions, the present specification provides no guidance nor description to any rational in design for choosing these modifications, therefore the skilled artisan would not know what rational approach to take to choose human surface proteins with any predictable outcome on the function.  Moreover, since the prior art indicates that even in the single amino acid modified mouse surface proteins of CD90 and CD45, there were functionally distinguishing characteristics between the allelic variants, and there was no known similarity to human CD90 and CD45 molecules having a indistinguishable function, the art provides no basis for a link between the structure and function.  Therefore, it is incumbent on the applicant to provide this nexus, in order to be given credit for possession of a larger genus of human surface proteins that are required by the claimed method.  Thus, the Examiner concludes that the specification does not reasonably convey to a skilled artisan that the inventor has possession of the claimed subject matter at the time of filing.  
CONCLUSION
The method of practicing the claimed method is not well established and the disclosed species of mouse surface proteins do not adequately represent the genus of claimed surface proteins that are functionally indistinguishable, but immunologically distinguishable from the unmodified versions.  A skilled artisan would not know what modifications to make in a human hematopoietic cell to have a non-native “first” isoform of a surface protein comprising an insertion, deletion and/or substitution of 1-5 amino acids compared to the native “second” isoform of the surface protein, wherein said modified first surface protein is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein, so as to practice the claimed method of treating a human.
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed genus.


Enablement
Claims 38, 42-43, 45-47, 52-53, 55-56, and 58-61 are rejected under 35 U.S.C. 112(a), pre-AIA  first paragraph, because the specification, does not reasonably provide enablement for the claimed method of encompasses a genus of methods for treating a human patient for any condition comprising the steps of 
(a) genetically engineering a human hematopoietic cell to expresses a modified non-native “first” isoform of a surface protein comprising an insertion, deletion and/or substitution of 1-5 amino acids compared to the native “second” isoform of the surface protein, wherein said modified first surface protein is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein, 
(b) administering said modified hematopoietic cells to the human patient, and 
(c) administering an ablative agent to the human subject that is an antibody or antibody-like molecule which specifically reacts to the native second isoform but does not react to the modified non-native first isoform of the surface protein.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
SCOPE OF THE INVENTION
Independent claim 38 encompasses a genus of methods for treating a human patient for any condition comprising the steps of 
(a) genetically engineering a human hematopoietic cell to expresses a modified non-native “first” isoform of a surface protein comprising an insertion, deletion and/or substitution of 1-5 amino acids compared to the native “second” isoform of the surface protein, wherein said modified first surface protein is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein, 
(b) administering said modified hematopoietic cells to the human patient, and 
(c) administering an ablative agent to the human subject that is an antibody or antibody-like molecule which specifically reacts to the native second isoform but does not react to the modified non-native first isoform of the surface protein.
	Dependent claims 42, 43, 52 and 53 encompass a genus of methods where the surface protein is a genus of cell surface molecules such as CD45.
	Dependent claims 45-47 encompass a genus of method where the surface protein is gene or mRNA edited, where the surface protein comprises a genus of modifications such as up to 20 amino acids, and where the surface protein is modified in the extracellular domain, respectively.
	Dependent claims 55 and 56 encompass a genus of methods where the human hematopoietic cells is a genus of immune cells or stem cell, respectively.
	Dependent claims 58-61 encompass a genus of methods where the human patient has a genus of medical conditions in need of cell therapy.
GUIDANCE & WORKING EXAMPLES
In regard to claim 38 encompassing a genus of methods for treating a human patient for any condition comprising the steps of 
(a) genetically engineering a human hematopoietic cell to expresses a modified non-native “first” isoform of a surface protein comprising an insertion, deletion and/or substitution of 1-5 amino acids compared to the native “second” isoform of the surface protein, wherein said modified first surface protein is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein, 
(b) administering said modified hematopoietic cells to the human patient, and 
(c) administering an ablative agent to the human subject that is an antibody or antibody-like molecule which specifically reacts to the native second isoform but does not react to the modified non-native first isoform of the surface protein, 
Applicant’s specification has not reduced to practice such a method, and the specification provides not a single description of a member of the genus of human surface protein modifications that are claimed.
In fact, Applicant’s specification only describes two mouse surface proteins (i.e., CD45 and CD90) that were modified as the non-native “first” surface protein. 
First, Applicant demonstrates in two isoforms of mouse CD90 [AltContent: textbox ([img-media_image1.png])](i.e., CD90.1 and CD90.2) that differ by a single nucleotide (see G->A in Fig. 3), which results in an amino acid change from arginine (R) to glutamine (Q) in the extracellular domain of mouse CD90 (see adjacent translation of sequences from Applicant’s Fig. 3) that can be immunologically distinguished. 
[AltContent: textbox ([img-media_image2.png])]Second, Applicant demonstrates in two isoforms of mouse CD45 (i.e., CD45.1 and CD45.2) that differ by a single nucleotide (see A->G in Fig. 5), which results in an amino acid change from lysine (K) to glutamic acid (E) in the extracellular domain of mouse CD90 (see adjacent translation of sequences from Applicant’s Fig. 5) that can be immunologically distinguished.
However, Applicant does not describe a modified first surface protein (for either mouse CD90 or CD45) that is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein.
Furthermore, as stated supra, Applicant does not provide a human hematopoietic cell comprising a modified first surface human protein that is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein
In regard to dependent claims 42, 43, 52 and 53 encompassing a genus of methods where the surface protein is a genus of cell surface molecules such as CD45, as stated supra, Applicant was only discloses two modified mouse surface proteins (CD45 and CD90), but does not demonstrate that they are functionally indistinguishable, but immunologically distinguishable.
	In regard to dependent claims 45-47 encompassing a genus of method where the surface protein is gene or mRNA edited, where the surface protein comprises a genus of modifications such as up to 20 amino acids, and where the surface protein is modified in the extracellular domain, respectively as stated supra, Applicant was only discloses two mouse surface proteins with single amino acid changes in their extracellular domains, but does not demonstrate that they are functionally indistinguishable, but immunologically distinguishable.
	In regard to dependent claims 55 and 56 encompassing a genus of methods where the human hematopoietic cells is a genus of immune cells or stem cell, respectively as stated supra, Applicant was only discloses two mouse surface proteins in T cells, but does not demonstrate that they are functionally indistinguishable, but immunologically distinguishable.
	In regard to dependent claims 58-61 encompassing a genus of methods where the human patient has a genus of medical conditions as stated supra, Applicant discloses two mouse surface proteins in an immunodeficient mouse model in need of cell therapy, but does not demonstrate that they are functionally indistinguishable, but immunologically distinguishable.
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The applicant has provided just two examples of mouse surface proteins (CD90 or CD45). As stated supra, Applicant describes single amino acid allelic variants that allow them to be immunologically distinguishable, but applicant has not demonstrated that these allelic variants are functionally indistinguishable.
Furthermore, in regard to the requirement of being functionally indistinguishable, the state of the art indicated that there were actually functional differences between these allelic variants.
First with respect to CD90, the prior art of Bradley et al. (Biofactors, 2009, 35:258-265) reviews the genus of context dependent functions of CD90 (alias Thy-1) in a variety of cells types including hematopoietic cells, and acknowledges “much is still unknown regarding the exact mechanism by which Thy-1 modulates these phenotypes and by which Thy-1 itself is regulated” (p. 8 Concluding Remarks). With respect to the allelic variants disclosed by Applicant’s specification, Bradley cites the prior art of Saleh et al. (J. Neuro Res, 1989, 23:406-415), who demonstrates that in fact the CD90.1 (alias Thy-1.1) and CD90.2 (alias Thy1.2) alleles are not functionally equivalent and have differential expression patterns when tracked over the development of neurons (Abstract, p. 412, see Fig. 3).
Second, with respect to CD45, the prior art of Basu et al. (J. Immuno Meth, 2013, 396:163-167) teaches that in fact the CD45.1 and CD45.2 alleles are not functionally equivalent and have differential effects on B cell subpopulation (Abstract, p. 164, Introduction, p. 166, Discussion, last para.).
[AltContent: textbox ([img-media_image2.png])][AltContent: textbox ([img-media_image1.png])]Furthermore, even if a functional equivalence could be made between the allelic variants, Applicant provides no guidance for enabling a human hematopoietic cells comprising modified human surface proteins. Moreover, the mouse surface proteins disclosed by Applicant are NOT similar to their human counterparts in the extracellular regions comprising these single amino acid allelic variants. Specifically, with respect to CD90, as can be see adjacent, the human CD90 sequence does comprises the homologous amino acids (see lower sequence, where the amino acid position is a histidine (H) in human CD90. Similarly, with respect to CD45, as can be see adjacent, the human CD45 sequence does comprises the homologous amino acids (see lower sequence, where the amino acid position is not present in human CD45).
Thus, neither the specification nor the art indicate a relationship between the structure of the claimed genus of genetically engineered human hematopoietic cells comprising surface proteins and the recited ability to practice a genus of methods for treating a human patient for any condition comprising the steps of 
(a) genetically engineering a human hematopoietic cell to expresses a modified non-native “first” isoform of a surface protein comprising an insertion, deletion and/or substitution of 1-5 amino acids compared to the native “second” isoform of the surface protein, wherein said modified first surface protein is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein, 
(b) administering said modified hematopoietic cells to the human patient, and 
(c) administering an ablative agent to the human subject that is an antibody or antibody-like molecule which specifically reacts to the native second isoform but does not react to the modified non-native first isoform of the surface protein, 
Although substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans. See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746; in instant case, even if the CD45.1 (or CD90.1) was determined to be functionally indishtinguishable from CD45.2 (or CD90.2), no extrapolation can be made from the mouse animal studies to human studies because of the amino acid differences between mouse and human CD45 (and CD90).
The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112(a) requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention. 
CONCLUSION
In conclusion, given the breadth of the claims and the limited scope of the specification, an undue quantity of experimentation is require to make and use the invention, and a skilled artisan would not know what modifications to make in a human hematopoietic cell comprising a non-native “first” isoform of a surface protein comprising an insertion, deletion and/or substitution of 1-5 amino acids compared to the native “second” isoform of the surface protein, wherein said modified first surface protein is functionally indistinguishable, but immunologically distinguishable from the native second isoform of the surface protein, so as to practice the claimed method of treating a human.



	New Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 45 and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Claim 45 draws to a method of treating a subject wherein the first isoform is obtained by changing a gene sequence “in the patient’s native genomic DNA”, which does NOT narrow the scope of claim 38 where the first isoform is “not encoded in the patient’s native genomic DNA”.  Essentially, due to the applicant’s own claim language, the embodiment of claim 45 is excluded from the scope of claim 38.
Claim 46 draws to a method of treating a subject wherein the first isoform is obtained by insertion, deletion and/or substitution of “6, 7, 8, 9, 10, 11, 12, 15 or 20 amino acids” of the second isoform, which does NOT narrow the scope of claim 38 where the first isoform comprises insertion, deletion and/or substitution of “1, 2, 3, 4, or 5 amino acids” in comparison to the second isoform.  Essentially, due to the applicant’s own claim language, the cited embodiment of claim 46 are excluded from the scope of claim 38.
Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


New Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 38, 42-43, 45, 47, 52-53, 55-56 are rejected on the grounds of nonstatutory double patenting over claims 1-9 of U.S. Patent No. 11,499,168 (Kornete et al., Patented 11/15/2022). 
The subject matter claimed in the instant application is mostly disclosed in the referenced patent as follows: the method for in vivo selective depletion of cited patent makes obvious the method of treatment of instant application. It is clear that elements of the cited patent claims are to be found in instant claims, and essentially comprise the same active method steps of cell transplantation and ablation.   The difference between the cited patent claims and the instant claims lies in the fact that the cited patent claims are more specific with respect to type of t the antibody-like molecule being a CAR (note that Applicant’s specification on pg. 2 indicates that “the term antibody-like molecule encompasses…an antibody-derived molecule, such as a chimeric antigen receptor (CAR)”); however, cited patent is more generic as to the species of patient and timing of administering the modified hematopoietic cells and the selective depletion step.
Nevertheless, cited patent clearly discloses humans as a species of the genus of subjects to be treated by the method (cols 26-29, 38-39, see Figs. 9, 14-24), and humans would have had been an obvious species to claim in light of the clinical significance.  Furthermore, in regard to the concomitant administration of the hematopoietic cells and ablation agent, cited patent indicates that the modified hematopoietic cells and depleting agent are given the same day (col 40, “CD45.2 Depletion Experiment”), and claiming a concomitant administration would have been immediately apparent to one of ordinary skill among the small genus of just three options to choose (i.e., before, during, after).
Since the instant application claims are obvious over cited patent claims, said claims are not patentably distinct.



Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1631